EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 7/6/2022, no claims were cancelled; claims 9, 10, 11, 18 were amended; no claims were added. As a result, claims 1-20 are pending, of which claims 1, 14, and 20 are in independent form.
Amendment to claim 18 obviates previous claim rejection to claim 18 under 35 USC section 112(b).
Terminal Disclaimer
The terminal disclaimer filed on 7/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 9872174 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.               
The following is a statement of reasons for the indication of allowable subject matter:
Although prior arts of record (Fitzerald et al. (US 2015/0082410 A1) hereinafter Fitzgerald, Kroachmal et al. (US 2014/0362728 Al), Chang et al. (US 2015/0327045 Al) hereinafter Chang,  Lei et al. (US 2014/0370807 A1) hereinafter Lei) teaches the following: Fitzgerald discloses “securely coupling and transferring data between devices, the transferring and the receiving mobile devices allow the wireless transfer of data such as contacts, photo images, video files, or other data from one device to another device, without need for special hardware or cabling,” Kroachmal discloses “discovery of nearby devices for file transfer/sharing and other communication where (1) a scanning wireless communication device identifies a message from a broadcasting wireless communication device that satisfies a set of matching filter criteria and extracts user identification values from the message, (2) the scanning wireless communication device compares the extracted user identification values to a local set of user identification values, (3) when an extracted user identification value from the message matches a user identification value in the local set of user identification values, the scanning wireless communication device establishes a connection to the broadcasting wireless communication device according to the communication service indicated in the message,” Chang teaches “discovery and networking of proximate wireless devices by acoustic messaging where “an optimized synchronization by the receiver is used to locate the transmitted frame boundary of the ultrasonic message,” Lei discloses “communicating wireless pairing information for pairing an electronic device to a host system using audiovisual data where an electronic device detects the audiovisual data and determines the wireless pairing information by processing the audiovisual data, the wireless pairing information facilitating pairing the electronic device to the host system in accordance with the short-range wireless communication protocol,”
none of the prior arts of record and further search do not explicitly teach or suggest the following limitations - “causing, using a first component running on a first device, the first device to establish a wireless connection with a second device, wherein the wireless connection between the first device and the second device is a connection that is separate from an Internet connection, and wherein the first device is unable to communicate with the second device via the Internet connection; causing, by the first component, the first device to send the first application data from the first application installed on the first device to the second component on the second device using the wireless network connection for receiving by the first application installed on the second device, wherein the first application data from the first application installed on the first device is more up-to-date than corresponding application data of the first application installed on the second device if the corresponding second application data exists on the second device” in claims 1, 14, and 20, in view of other limitations of claims 1, 14, and 20, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Primary Examiner, Art Unit 2497